                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


Melvin J. Blue,                                                          Case No. 1:19CV2531

                           Petitioner

                  v.                                                      ORDER

State of Ohio, et al.,

                           Respondents


         Melvin J. Blue brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

in connection with a criminal case in the Lorain County Court of Common Pleas, Case No.

02CR61434 (“Criminal Case”), in which he was indicted for burglary and grand theft to which he

pled guilty. 1 (Doc. 1). Petitioner filed a Motion to proceed with this action in forma pauperis

(Doc. 5), and I grant the Motion.

         It appears from the face of the Petition that Petitioner has not exhausted his state court

remedies with respect to the Criminal Case. A federal court shall entertain a § 2254 habeas petition

filed by person in custody pursuant to a state court judgment only on the ground that he is in

custody in violation of the Constitution, laws, or treaties of the United States. 2 28 U.S.C. §


1
  Petitioner alleges that he was sentenced in the Criminal Case on January 4, 2010 to ten years of imprisonment and
three years of post-release control and, I assume for the purpose of this analysis, that Petitioner is “in custody” with
respect to the Criminal Case which is the subject of the Petition. The information on the ODRC’s offender search
website indicates that Petitioner was released on June 27, 2019 and is under supervision for three years beginning on
September 22, 2018. See https://appgateway.drc.ohio.gov/OffenderSearch/Search/DetailsPrint/A580908. If
Petitioner is not in custody pursuant to the Criminal Case, I lack jurisdiction over the Petition and this case is
dismissed for this additional reason.
2
 In the Petition, Petitioner also references an ongoing criminal case against him in the Lorain County Court of
Common Pleas, 19CR100978, in which he was indicted for aggravated robbery and felonious assault.
2254(a). An application for a writ of habeas corpus pursuant to § 2254 shall not be granted unless

it appears that Petitioner has exhausted “the remedies available in the courts of the State[.]” 28

U.S.C. § 2254(b). “State prisoners must exhaust their state remedies prior to raising claims in

federal habeas corpus proceedings.” Manning v. Alexander, 912 F.2d 878, 880-81 (6th Cir. 1990)

(citing 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509 (1982)).              “The exhaustion

requirement is satisfied when the highest court in the state in which the petitioner was convicted

has been given a full and fair opportunity to rule on the petitioner’s claims.” Id. (citing among

authority Justices of Boston Mun. Court v. Lydon, 466 U.S. 294, 302-03 (1984)); see also 28 U.S.C.

§ 2254(c). It is Petitioner’s burden to establish that he has fully exhausted his available state court

remedies with respect to the grounds for relief asserted in the habeas petition. See Prather v. Rees,

822 F.2d 1418, 1420 n.3 (6th Cir. 1987) (citing Hopkins v. State, 524 F.2d 473, 474-75 (5th Cir.

1975)).

          The face of the Petition does not establish that Petitioner has exhausted his state court

remedies. Accordingly, I must dismiss the Petition pursuant to Rule 4 of the Rules Governing

Section 2254 cases for failure to exhaust.

          It is, therefore,

          ORDERED THAT:

          (1) This action (Doc. 1) be, and the same hereby is, dismissed without prejudice pursuant
              to Rule 4 of the Rules Governing Section 2254 cases for failure to exhaust;

          (2) Petitioner’s motion to proceed in forma pauperis (Doc. 5) be, and the same hereby is,
              granted; and

          (3) I hereby certify, in accordance with 28 U.S.C. § 1915(a)(3), that an appeal from this
              decision could not be taken in good faith and there is no basis upon which to issue a
              certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

          So ordered.



                                                  2
    /sJames G. Carr
    Sr. U.S. District Judge




3
